Citation Nr: 1449748	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent prior to June 2, 2014 for degenerative disc disease of the lumbar spine, and in excess of 40 percent since.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  The jurisdiction of the claim has since been transferred to the RO in Houston, Texas.  

In August 2012, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record. 

The Board last remanded this claim in February 2014 for further development.  Specifically, it directed the RO to attempt to obtain potentially relevant outstanding private treatment records and to provide the Veteran was a new VA examination to assess the current severity of his service-connected lower back condition.  Review of the completed development reveals that, at the very least, there was substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.   

After the recent remand, the RO, in a July 2014 decision, granted the Veteran a higher 40 percent rating for his lumbar spine condition effective June 2, 2014.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, the RO did not grant the 100 percent evaluation effective the date of claim.  Therefore the Veteran's appeal of the initial evaluation is still before the Board.

Additionally in the July 2014 decision, the RO granted service connection for osteoarthritis of the bilateral hips and increased his ratings for radiculopathy of the lower extremities to 20 percent each.  To date, there is no indication that the Veteran has separately appealed these ratings or their effective dates and, therefore, these issues are not before the Board at this time.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013).


FINDINGS OF FACT

1. Prior to July 2, 2014, the Veteran's thoracolumbar spine had, at worst, forward flexion to 45 degrees.

2. During the entire appellate period, he has not shown that he suffered from ankylosis of the spine or intervertebral disc syndrome based on incapacitating episodes.

3. At his October 2007 VA examination however, the examiner did indicate he suffered from urinary frequency and nocturia associated with his lower back condition.


CONCLUSIONS OF LAW

1. Entitlement to an initial evaluation in excess of 20 percent prior to June 2, 2014 for degenerative disc disease of the lumbar spine, and in excess of 40 percent since, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243 (2013).

2. But entitlement to a separate 10 percent rating for bladder impairment resulting in urinary frequency associated with the spine disability is granted.  U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243, 4.115b, DC 7517 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, as the matter at issue concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id. 

Here, the Board concludes that the duty to assist has also been met with regards to his claim for a higher initial rating.  The totality of the Veteran's VA records have been obtained.  He was given appropriate VA examinations which were made after reviewing the entire claims folder.  Contained in the examination reports are relevant conclusions and observations.  The examinations addressed the appropriate rating criteria found with regards to the Veteran's lower back condition.  As part of the February 2014 remand, the Board directed the RO to contact the Veteran and get his consent to retrieve private treatment records from an identified chiropractor.  To date, he never provided this consent.  The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  There is no indication that there is any relevant evidence outstanding in this claim and the Board will proceed with consideration of the Veteran's appeal.

II. Higher Initial Rating

The Veteran contends that he is warranted an initial rating higher than 20 percent prior to June 2, 2014 for degenerative disc disease of the lumbar spine, and higher than 40 percent since.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's lumbar spine condition is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, which covers degenerative arthritis of the spine.  DC 5003 directs that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  For a disability of the spine, the General Formula for Disease and Injuries of the Spine (General Formula) is used.  

Under the General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of his thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and an even higher and maximum 100 percent rating requires unfavorable ankylosis of his entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, DCs 5235-43, Note (2). Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

Note (1) of the General Formula indicates that any associated objective neurologic abnormality, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Alternatively, the Veteran's spine disability may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  This formula provides a 10 percent rating when there are incapacitating episodes of IVDS having a total duration of at least one but less than two weeks during the past 12 months.  A 20 percent rating is assigned there are incapacitating episodes having a total duration of at least two but less than four weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least four but less than six weeks per year.  A maximum 60 percent rating is available when there are incapacitating episodes having a total duration of at least six weeks in the last year.  Note (1) in the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

The Veteran has subjectively described chronic lower back pain, spasms, trouble turning and bending, and sleep trouble associated with his back pain.  There are private records beginning in December 2006 containing radiographic reports of his lumbar spine with the impression of mild to moderate degenerative disc disease.  He has received continued VA treatment over the last several years for chronic lower back pain.  

He underwent a VA examination in October 2007.  The examination report contains a summary of the Veteran's reported history concerning his lower back condition.  The examiner marked the Veteran had a history of urinary urgency, urinary frequency (2 to 3 hours voiding interval), nocturia (2 voidings per night), paresthesias, unsteadiness, and dizziness, all associated with his lower back condition.  He also marked there was a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant pain that was described as knifelike, sharp, severe, radiating, and stabbing.  The Veteran reported severe flare-ups of his spinal conditions every five to six months lasting two to three days, which he treated with rest and heat.  Upon examination, his spine showed bilateral spasm, guarding, pain with motion, tenderness, and weakness.  Motor and sensory testing was normal, whereas on reflex testing, the Veteran showed bilateral hypoactive ankle jerk.  His range of motion measurements were as follows: active flexion to 55 degrees with pain throughout; passive flexion to 60 degrees with pain throughout; active and passive extension to 15 degrees with pain throughout; right and left active lateral flexion to 10 degrees with pain throughout; right and left passive lateral flexion to 15 degrees with pain throughout; right and left active and passive lateral rotation to 15 degrees with pain throughout.  The examiner denied that there was any additional loss of motion on repetitive use testing for any measurement.  Lasegue's sign was positive on both sides, with the right being the worst.  

The examiner's diagnoses for the Veteran were advanced degenerative disc disease of the lumbar spine with limited motion and a chronic strain/sprain of the lumbar spine.  He stated that the condition affected the Veteran is his fulltime employment as a photographer by decreasing mobility, affecting his ability to lift and carry, decreasing his stamina causing weakness and fatigue, decreasing his strength, and causing him pain.  However he denied that the condition caused him to miss any time at work during the previous year.  The examiner further marked that there was a moderate effect on the Veteran's chores, shopping, and toileting; a severe effect on traveling, bathing, grooming, and dressing; and that he was prevented from exercising, playing sports, and partaking in recreation.

The Veteran submitted a thoracolumbar spine disability benefits questionnaire that was completed by a private physician in September 2012.  The examiner noted past diagnoses of a thoracic spine strain and a sacroiliac spine strain.  He described a recent history of the Veteran' spine troubles, including pain after stumbling in February 2010 and pain after falling off a truck in April 2010.  The Veteran reported that flare-ups impacted the function of his thoracolumbar spine.  His range of motion measurements were as follows:  forward flexion to 55 degrees, with pain at 45 degrees; extension to 15 degrees, with pain at 10 degrees; right lateral flexion to 5 degrees, with pain at 5 degrees; left lateral flexion to 5 degrees, with pain at 5 degrees; right lateral rotation to 30 degrees with pain at 15 degrees; left lateral rotation to 30 degrees, with pain at 25 degrees.  After repetitive use testing, his measurements were as follows; forward flexion to 50 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 0 degrees; right lateral rotation to 30 degrees; left lateral rotation to 25 degrees.  The examiner indicated that the Veteran had additional limitation in range of motion following repetitive use testing, as well as functional loss and/or functional impairment of the thoracolumbar spine in the form of less movement than normal, excess fatigability, and pain on movement.  There were muscle spasms present that caused abnormal gait and abnormal spinal contour.  Strength, reflex, and sensory testing were normal.  The examiner indicated there was radiculopathy in both lower extremities that resulted in pain and numbness.  His occasional use of a cane was noted, as well as his restricted use of his right ankle.  Finally, the examiner marked that the spine condition impacted his ability to work, as pain limited his mobility and his ability to bend, lift, stand, and reach out.  

He had his final VA examination in June 2014.  The examiner indicated the claims file was reviewed.  She noted his past diagnoses of degenerative arthritis of the spine and spinal stenosis, specifically noting "multilevel lumbar degenerative disc disease w/radiculopathy."  The Veteran reported flare-ups that impacted the function of his spine.  His range of motion testing was as follows: forward flexion to 20 degrees, with painful motion beginning at 0 degrees; extension to 0 degrees, with painful motion beginning at 0 degrees; right and left lateral flexion to 5 degrees, with painful motion beginning at 0 degrees; right and left lateral rotation to 5 degrees, with painful motion beginning at 5 degrees.  The Veteran did not have any additional limitation in range of motion following repetitive use testing.  The examiner stated there was functional loss and/or impairment of the thoracolumbar spine in the form of incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing, and a lack of endurance.  There was localized tenderness of the spine, as well as muscle spasm and guarding resulting in abnormal gait or spinal contour.  

Muscle strength testing revealed active movement against some resistance for all movements.  Reflex and sensory testing were normal.  Straight leg raise testing was positive for both legs.  He also possessed radiculopathy of both lower extremities, evidenced by moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness.  The presence of either ankylosis or IVDS was denied.  The Veteran's regular use of a cane was noted.  The examiner stated that the Veteran suffered from functional limitations on his abilities to bend, twist, lift heavy objects, climb and descend stairs, and put shoes and socks on.  She also noted that he felt unsteady, had a lack of coordination and balance, and possessed increased fatigue in legs.  The examiner refrained from estimating the loss of range of motion due to pain, weakness, fatigability, or incoordination, as she concluded it would be mere speculation as there was no conceptual or empirical basis for making such a determination.  

As a preliminary matter, the Veteran has never been diagnosed with ankylosis or IVDS in his lower spine.  Therefore, a higher rating based on either condition is not warranted.  As these conditions represent his only avenues to get a rating higher than 40 percent since June 2, 2014, he is not warranted such a rating for this later period that is on appeal.

Therefore, the remaining issue is whether he is warranted a rating higher than 20 percent prior to June 2, 2014.  His worst forward flexion measurement from this earlier period, which was recorded on his September 2012 DBQ, was 55 degrees, with pain beginning at 45 degrees.  In order to get the 40 percent rating under the General Formula, forward flexion has to be 30 degrees or less.  There is no competent and credible medical evidence showing a measurement of 30 degrees or less until the June 2, 2014 VA examination.  

Additionally, this is taking into consideration the DeLuca factors.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 (which concerns arthritis), it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  The Board has considered the Veteran's statements regarding the pain and limitation of function that he experiences.  These statements do not by themselves show that the criteria for a 40 percent rating or higher for the period prior to June 2, 2014 have been satisfied.  See 38 C.F.R. § 4.71a, General Rating Formula.  Further, the fact that the Veteran has experienced significant back pain that at times interfered with his ability to work, as he testified to and as was reported by the VA and private examiners, certainly supports assignment his assigned ratings, but does not necessarily show entitlement to a higher ratings. Indeed, the very purpose of the schedular criteria is to compensate for loss of working time.  See again 38 C.F.R. § 4.1.  See also 38 C.F.R. § 4.15.

However, the Board is granting the Veteran an additional 10 percent rating for his bladder impairment represented by urinary frequency under 38 C.F.R. § 4.115a.  The October 2007 VA examiner indicated that the Veteran's urinary frequency and nocturia were associated with his claimed lower back condition.  The Veteran has competently reported this condition as well, including discussing his "incontinence" at his hearing.  

Additionally, referral of the Veteran's low back disability for extra-schedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the manifestations of his low back disability, including constant pain, limitation of motion, fatigue, stiffness, tenderness, spasms, change in gait, and decreased ability to walk, sit, bend, or stand for long periods of time are contemplated by the Rating Formula for disorders of the spine under 38 C.F.R. § 4.71a, and by sections 4.40 and 4.45 of the regulations, which directly address functional impairment due to pain, weakness, fatigability, and incoordination.  Moreover, the fact that a particular symptom may not be mentioned does not in itself warrant extraschedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  No examiner or treating clinician has suggested that the Veteran's low back disability presents an exceptional or unusual disability picture, and there is no other indication that the rating criteria are inadequate to compensate for disability resulting from it.  Accordingly, the first step of the inquiry is not satisfied. Thus, absent this threshold finding, consideration of related factors under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Accordingly, referral for extraschedular consideration is not warranted.

Thus, in summary, the preponderance of the evidence is against assigning the Veteran a rating higher than 20 percent prior to June 2, 2014 for his lower back condition, as well as a rating higher than 40 percent since.  Therefore the benefit-of-the-doubt doctrine does not apply and his claim must be denied.  He is, however, warranted a separate 10 percent rating for his bladder impairment represented by urinary frequency.  


ORDER


Entitlement to an initial evaluation in excess of 20 percent prior to June 2, 2014 for degenerative disc disease of the lumbar spine, and in excess of 40 percent since, is denied.

A separate 10 percent rating for an associated bladder condition represented by urinary frequency is granted.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


